— Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered April 30, 1990, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
*786Ordered that the judgment is affirmed.
The defendant’s suppression motion was properly denied. Issues of credibility "are primarily for the hearing court, whose determination should not be disturbed on appeal unless clearly unsupported by the record” (People v Eismann, 158 AD2d 537, 538; see also, People v Prochilo, 41 NY2d 759, 761). The record supports the hearing court’s rejection of the defendant’s testimony, and the consistent testimony of the People’s witnesses is that he accompanied the police voluntarily, was advised of his rights, was not deprived of food, sleep, or the opportunity to contact his family during the lengthy questioning, and was not the victim of any impermissible stratagems. Under the totality of circumstances the confession was voluntary (see, People v Croney, 121 AD2d 558, 559; see also, People v Tarsia, 50 NY2d 1, 12).
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Sullivan, Eiber and Pizzuto, JJ., concur.